           Case 1:19-cv-10802-AJN Document 56 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                   3/5/21
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Attila Toth,                                                           :
                                                                       :
                                    Plaintiff,                         :   19-cv-10802 (AJN)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
Hudson Yards Construction LLC, et al.,                                 :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        On March 3, 2021, Plaintiff Attila Toth filed a motion to preclude Defendants from using

previously non-disclosed materials in their forthcoming motion for summary judgment, in

opposition to Plaintiff’s motion for summary judgment, and at trial for this matter. Dkt. No. 52.

Defendants opposed Plaintiff’s motion on March 4, 2021, Dkt. No. 53, and Plaintiff replied on

March 5, 2021, Dkt. No. 55. The specific materials at issue are an affidavit of non-party Gloria

Ventura, dated February 9, 2021; an affidavit of non-party Istav Mitterpatch, dated January 21,

2021; and New York City Department of Buildings Temporary C of O PDF Listing for Property,

Bin: 1089411. Dkt. No. 52 at 1.

        Although neither side requested an extension, the Court has decided that the best solution

under the circumstances is to extend the summary judgment briefing schedule by one month.

Motions for summary judgment are now due April 9, 2021; oppositions are due May 6, 2021;

and replies are due May 27, 2021.

        Furthermore, the Court re-opens the fact discovery period by a period two weeks, in order

to enable Plaintiff to depose Mitterpatch and Ventura or to seek additional information as he sees
         Case 1:19-cv-10802-AJN Document 56 Filed 03/05/21 Page 2 of 2




fit. Accordingly, the fact discovery deadline is extended to March 19, 2021.

       In light of this, Plaintiff’s motion to preclude is DENIED. This resolves Dkt. No. 52.


       SO ORDERED.

Dated: March 5, 2021                               __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge




                                               2
